                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

MISSOURI JOINT MUNICIPAL                          )
ELECTRIC UTILITY COMMISSION,                      )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )          No. 19-03338-CV-S-DPR
                                                  )
GRIDLIANCE HIGH PLAINS, LLC                       )
                                                  )
               Defendants.                        )

                                             ORDER

       Due to a conflict, the undersigned recuses himself from this matter. The Clerk of the Court

is directed to randomly reassign this case to another judge for all further proceedings.

       IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: September 25, 2019
